In re Dillon, Curtis E.; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. M, No. 495,-146; to the Court of Appeal, First Circuit, No. 2006 CW 1327.
*514Relator represents that the district court has failed to act timely on a writ of habeas corpus filed on or about April 17, 2002. If relator’s representation is correct, the district court is ordered to consider and act on the petition. The district court is ordered to provide this Court with a copy of its judgment.